DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Office Action is in response to the application 17/019,542 filed on 05/13/2022.
Status of Claims:
Claims 14 and 20 are canceled in this Office Action.
Claims 21 and 22 are new in this Office Action.
Claims 1-13, 15-19, and 21-22 are pending in this Office Action.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 7-9, 15-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wince et al. (US PGPUB 20200090188) “Wince” in view of Pierce et al. (US PGPUB 20180039667) “Pierce”.
Regarding claim 1, Wince teaches method for enhancing security of a blockchain infrastructure, the method comprising: continuously updating a plurality of ledger nodes within the blockchain infrastructure via a set of conduit nodes (Fig.1, Fig.5 & [0038]: An entity is associated with, or make use of, more than one kind of peer (conduit nodes). As shown in FIG. 1, an entity may have an anchor peer. An anchor peer is the first point of contact with the rest of the network when a ledger update is sent out from the orderer. The anchor peer receives these updates and disseminates them to the other peers within or otherwise associated with the entity. [0085] Upon updating the ledger stored at the orderer, the ordering peer sends a message to the anchor peer (conduit node) of each entity. This message may contain the update to the ledger (ledger nodes) that the peers should add to their database. Upon receipt, the anchor peers may disseminate the update to any other peers within their entity 116. Ledger synchronization may be performed very quickly. Thus, the system contains plurality of entities wherein each entity contains peer node that communicates with other peer nodes of other entities through a data aggregator and the peer nodes also have a function of keeping the blockchain ledger in a particular entity updated ), wherein the set of conduit nodes share a secure provision ledger, wherein the secure provision ledger includes a set of prescribed updates (Fig. 5 & [0106]: Information sharing will be advantageous between entire networks, rather than limited to a peer-to-peer basis. FIG. 5 shows how a manager entity 136, using a data aggregator 112 as previously discussed, may be used to bridge different blockchain networks 104a-c that may be using different common formats or other shared conventions. As shown, the manager 136 may have peers 108a-c operating simultaneously on multiple networks, or networks using different architectures or built upon different blockchain frameworks), and wherein each conduit node within the set of conduit nodes propagates the set of updates to a subset of the plurality of ledger nodes ([0085]: Upon updating the ledger at the orderer, the ordering peer sends a message to the anchor peer (conduit) of each entity. This message may contain the update to the ledger that the peers should add to their database. Upon receipt, the anchor peers may disseminate the update to any other peers within their entity… [0086]: Successful requests, meaning the endorsement policy was fulfilled, are added to the immutable blockchain ledger (ledger nodes), whether they had positive results or not. Thus, the peer node of an entity has the ability to update the ledger of an entity after when an update is requested).  
Wince does not explicitly teach wherein the prescribed updates are updates for the blockchain infrastructure.
Pierce teaches the prescribed updates are updates for the blockchain infrastructure ([0005] A blockchain database is implemented by software, which may be referred to as blockchain software, which is executed by each computer client, which may be referred to as a node or miner, which is participating in the particular overall system… [0006] Each of the replicated blockchains communicates with the others via a network, such as the Internet… [0160]: The blockchain implements a set of static rules which may not be modified, except by an update to the blockchain software, as well as a set of dynamic rules, which may be modified as described herein… [0165]:The version field 703 provides for new miner and existing minors to easily check to see if their protocol version is up to date. If not, the blockchain clients, e.g. miners and nodes, may download updated software in order to participate in the Bitcoin protocol. Thus, a network of blockchains have rules to operate under and rules can be change through software update). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Pierce teachings in the Wince system. Skilled artisan would have been motivated to incorporate rules for blockchain network taught by Pierce in the Wince system so the network of blockchains can be synchronized and operate under a proper infrastructure. This close relation between both of the references highly suggests an expectation of success.
Regarding claims 8, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 15, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 2, Wince teaches all the limitations of claim 1. Wince further teaches determining a new ledger node will be added to the blockchain infrastructure ([0083] Once the orderer has determined that the smart contract has been fulfilled (i.e. all the entities indicated by the endorsement policy have endorsed, and the signatures have been validated with the certificate authorities), the orderer puts the transaction in sequence to be added to the ledger. The ordering peer places the transactions in order, determines if any are still in progress, and adds them to the historical transaction data and the world state… [0085]: Upon updating the ledger stored at the orderer, the ordering peer then sends a message to the anchor peer (conduit nodes) of each entity. The message contains the update to the ledger that the peers should add to their database. Thus, transactions that are put in sequence of a ledger after an update are added to the ledger of the entities through a communication with an anchor peer (conduit node) of the entities.), wherein the new ledger node is associated with a first conduit node ([0085]: Upon updating the ledger stored at the orderer, the ordering peer sends a message to the anchor peer (conduit node) of each entity. The message contains the update to the ledger that the peers should add to their database. Upon receipt, the anchor peers may disseminate the update to any other peers within their entity. Thus, the anchor nodes receive the update messages before applying the updates to the ledgers within an entity so the new updated ledger node is associated with the first conduit node); providing, via the first conduit node, the set of updates for the blockchain infrastructure to the new ledger node; determining the new ledger node has applied the set of updates; and adding the new ledger node to the blockchain infrastructure ([0034]: The databases are used to store one or more immutable ledgers, which comprises a world state and a historical transaction data. In the context of the present description, a world state 126 is the current snapshot of the known "universe" within a particular PBN. World state contains information including but not limited to the name of a data set or machine learning ("ML") model, and associated metadata such as size, feature names, column names, shape of the data, a summary (e.g. average values, other statistics, etc.), who owns the data set, who has previously purchased it, how the data was gathered (e.g. self-reported, gathered in clinical setting, etc.), and the like. In some embodiments, the world state may also indicate one or more recommendations that have been made on the data or ML model. In some embodiments, the world state 126 may exist with a database structure... [0083]: The ordering peer places the transactions in order, determines if any are still in progress, and adds them to the historical transaction data and the world state. Thus, the updates are generated and applied to the world state of the ledger in which affect the current snapshot of the ledger with information such as name of a data set or machine learning ("ML") model, who owns the data set, who has previously purchased it, how the data was gathered which could relate to the security of the ledger).  
Regarding claims 9, note the rejections of claim 2. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 16, note the rejections of claim 2. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 7, Wince teaches all the limitations of claim 1. Wince further teaches wherein software is provided as a service in a cloud environment to provision the blockchain infrastructure ([0072]:The DEM system 100 transacts with legacy systems, such as, for example, systems associated with university databases, corporate data repositories, court and law firm docketing systems, and/or cloud-based data storage and exchange systems, and the like, allowing an entity to provide unfettered access to their representative entity within the PBN without requiring the abandonment of systems, such as legacy system, that may have been built up over a long period of time and at great expense).
Regarding claim 21, Wince teaches all the limitations of claim 1. Wince does not explicitly teach wherein the set of prescribed updates includes one or more updates selected from the group consisting of: Page 8 of 14Appl. No. 17/019,542 Reply to Office Action of February 24, 2022 a software version update; a hardware update; a firmware update; a core code update for a virtual machine; a core code update for a container; and a security standards update.  
Pierce teaches updates selected from the group consisting of: Page 8 of 14Appl. No. 17/019,542 Reply to Office Action of February 24, 2022 a software version update; a hardware update; a firmware update; a core code update for a virtual machine; a core code update for a container; and a security standards update ([0160] In one embodiment, the blockchain may implement a set of static rules which may not be modified, except by an update to the blockchain software, as well as a set of dynamic rules). Please refer to claim 1 for the motivational statement.
Regarding claim 22, Wince teaches all the limitations of claim 1. Wince does not explicitly teach wherein the secure provision ledger includes a record of updates made to the blockchain infrastructure, the record of updates including one or more security standards for provisioning components of the blockchain infrastructure ([0065] Embodiments provide systems and methods to synchronize rule changes such that the authority or authorities authorized to make rule changes may do so without requiring the miners and/or nodes to make software updates in order to avoid forks, and so that all blockchain users may arrive at an objective consensus of the rules valid at the time of creation for any current or prior block Embodiments allow for the use of a public blockchain that includes reliable and centralized validation rule changes.). Please refer to claim 1 for the motivational statement.

Claims 4-6, 11-13, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wince et al. (US PGPUB 20200090188) “Wince” in view of Pierce et al. (US PGPUB 20180039667) “Pierce” and Aseev (US Patent 11182403) “Aseev”.
Regarding claim 4, Wince teaches all the limitations of claim 1. Wince further teaches applying, to the shared secure provision ledger, one or more new updates for the blockchain infrastructure ([0038]: As shown in FIG. 1, an entity has an anchor peer (conduit node) and it is the first point of contact with the rest of the network when a ledger update is sent out from the orderer. The anchor peer receives these updates and disseminates them to the other peers within or otherwise associated with the entity); determining one or more ledger nodes within the plurality fail to comply with the one or more new updates ([0084] If the orderer fails to get the needed signatures, it may indicate that the request has failed to the first peer 108a, which may then communicate to the client device 102 why the request failed. Thus, a fail is recognized by the peer node). 
Wince does not explicitly teach decommissioning the one or more ledger nodes from the blockchain infrastructure.  
Aseev teaches decommissioning the one or more ledger nodes from the blockchain infrastructure (Fig. 4 & Col 7 line 41-47: The method begins where the chain controller issues a request to generate a backup or snapshot for all unique nodes in the blockchain network, or at least a snapshot of a single node in each of the various ledgers in a blockchain network. The backup and recovery controller create the snapshots and, and stores the snapshots in an archive. Thus, a snap shot of the ledger node is archived and used later on the newly created node).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Aseev teachings in the Wince and Pierce system. Skilled artisan would have been motivated to incorporate decommissioning the ledger nodes by Aseev in the Wince and Pierce system so the generation of a new node in a blockchain platform can be sped up and becomes more efficient especially in a system that does not have much random access memory (RAM), processing power, and has a slow disk (e.g., the lack of a solid state drive (SSD), as recognized by Aseev (Col 1 line 32-45). This close relation between both of the references highly suggests an expectation of success.
Regarding claims 11, note the rejections of claim 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 18, note the rejections of claim 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 5, Wince in view of Aseev teaches all the limitations of claim 4. Wince does not explicitly teach wherein decommissioning the one or more ledger nodes further comprises: P202003776US01Page 24 of 32identifying a new ledger node, the new ledger node complying with the one or more new updates; generating a snapshot of a set of blockchain information associated with the one or more ledger nodes; replicating, on the new ledger node, the snapshot; and adding the new ledger node to the blockchain infrastructure.
Aseev teaches decommissioning the one or more ledger nodes further comprises: P202003776US01Page 24 of 32identifying a new ledger node, the new ledger node complying with the one or more new updates (Fig. 4 & Col 8 line 18-22: The chain controller issues a request to create the new node using cloud infrastructure hosting the blockchain network. Also, the chain controller also determines whether the new node should have access to a private ledger prior to creation is also equivalent to checking if the ledger node complies with the updates); generating a snapshot of a set of blockchain information associated with the one or more ledger nodes (Fig. 4 & 41-47: The method begins where the chain controller issues a request to generate a backup or snapshot for all unique nodes in the blockchain network, or at least a snapshot of a single node in each of the various ledgers in a blockchain network. The backup and recovery controller creates the snapshots and stores the snapshots in an archive.); replicating, on the new ledger node, the snapshot; and adding the new ledger node to the blockchain infrastructure (Fig. 4 & Col 8 line 39-58: At 412, the chain controller loads the snapshot onto the new node such that the blockchain comprised in the snapshot is imported without individually downloading and verifying the blocks of the blockchain. The snapshot being loaded onto the new node is of a preexisting node and the blockchain may already be verified (in a manner, the preexisting nodes' data is being duplicated) by the blockchain network. As a result, the snapshot can be loaded onto the new node without the new node needing to re-verify each block/transaction. Finally, the new node is synchronized with changes that occurred after a timestamp of the creation of the snapshot). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Aseev teachings in the Wince and Pierce system. Skilled artisan would have been motivated to incorporate generating a snapshot of the blockchain and replicate the snapshots onto the new ledger node by Aseev in the Wince and Pierce system so the verification process when adding data into the new ledger node can be skipped and thus improves the efficiency and saves time, as recognized by Aseev (Col 1 line 32-45). This close relation between both references highly suggests an expectation of success.
Regarding claims 12, note the rejections of claim 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 19, note the rejections of claim 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 6, Wince in view of Aseev teaches all the limitations of claim 5. Wince further teaches wherein each conduit node within the set of conduit nodes is owned by a unique entity (Fig.1 & fig.5 & [0031] As shown, each entity comprises one or more peers (conduit node). A peer acts as a representative for the entity within the private blockchain network. These peers are used to obtain and share information with other entities within the. According to various embodiments, a peer may be implemented as a discrete unit of computer hardware, such as a server, or may be implemented in an abstracted or even distributed environment, such as a virtual machine, a container, a pod within a cluster, and the like).  
Regarding claims 13, note the rejections of claim 6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wince et al. (US PGPUB 20200090188) “Wince” in view of Pierce et al. (US PGPUB 20180039667) “Pierce”  and Ventura et al. (US PGPUB 20180101842) “Ventura”.
Regarding claim 3, Wince teaches all the limitations of claim 1. Wince further teaches P202003776US01Page 23 of 32determining a new ledger node will be added to the blockchain infrastructure, wherein the new ledger node is associated with a new conduit node ([0083] Once the orderer has determined that the smart contract has been fulfilled (i.e. all the entities indicated by the endorsement policy have endorsed, and the signatures have been validated with the certificate authorities), the orderer puts the transaction in sequence to be added to the ledger. The ordering peer places the transactions in order, determines if any are still in progress, and adds them to the historical transaction data and the world state… [0085]: Upon updating the ledger stored at the orderer, the ordering peer then sends a message to the anchor peer (conduit nodes) of each entity. The message contains the update to the ledger that the peers should add to their database. Thus, transactions that are put in sequence of a ledger after an update are added to the ledger of the entities through a communication with an anchor peer (conduit node) of the entities); the new conduit node including the shared secure provision ledger (Fig. 5 & [0106]: Information sharing will be advantageous between entire networks, rather than limited to a peer-to-peer basis. FIG. 5 shows how a manager entity 136, using a data aggregator 112 as previously discussed, may be used to bridge different blockchain networks 104a-c that may be using different common formats or other shared conventions. As shown, the manager 136 may have peers 108a-c operating simultaneously on multiple networks, or networks using different architectures or built upon different blockchain frameworks; providing, via the new conduit node, the set of updates for the blockchain infrastructure to the new ledger node; determining the new ledger node has applied the set of updates; and adding the new ledger node to the blockchain infrastructure([0034]: The databases are used to store one or more immutable ledgers, which comprises a world state and a historical transaction data. In the context of the present description, a world state 126 is the current snapshot of the known "universe" within a particular PBN. World state contains information including but not limited to the name of a data set or machine learning ("ML") model, and associated metadata such as size, feature names, column names, shape of the data, a summary (e.g. average values, other statistics, etc.), who owns the data set, who has previously purchased it, how the data was gathered (e.g. self-reported, gathered in clinical setting, etc.), and the like. In some embodiments, the world state may also indicate one or more recommendations that have been made on the data or ML model. In some embodiments, the world state 126 may exist with a database structure... [0083]: The ordering peer places the transactions in order, determines if any are still in progress, and adds them to the historical transaction data and the world state. Thus, the updates are generated and applied to the world state of the ledger in which affect the current snapshot of the ledger with information such as name of a data set or machine learning ("ML") model, who owns the data set, who has previously purchased it, how the data was gathered which could relate to the security of the ledger).  
Wince does not explicitly teach confirming the new conduit node complies with the set of updates for the blockchain infrastructure; adding the new conduit node to the set of conduit nodes within the blockchain infrastructure.
Ventura teaches confirming the new conduit node complies with the set of updates for the blockchain infrastructure; adding the new conduit node to the set of conduit nodes within the blockchain infrastructure ([0063]: A user account with administrative capabilities and/or functions may need to create new user accounts and/or provide permission for the creation of new user accounts. Similarly, for a new node computing entity 200, 200' to be added to the distributed ledger network 100, a user account with administrative capabilities or functions may need to provide permission for the addition of the new node computing entity 200, 200' in the distributed ledger network 100. As used herein, the distributed ledger network 100 is the group of node computing entities 200, 200' storing the distributed ledger. Thus, a new entity for a new user account (new conduit) in a blockchain network is created and the entity does go through a verification before being added to the blockchain environment). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Ventura teachings in the Wince system. Skilled artisan would have been motivated to incorporate adding a new entity in a blockchain network along with complying the required updates by Ventura in the Wince system so the verification process when adding data into the new ledger node can be skipped and thus improves the efficiency and saves time. This close relation between both references highly suggests an expectation of success.
Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812. The examiner can normally be reached M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.D.V./           Examiner, Art Unit 2153                                                                                                                                                                                             /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153